Pettibone, J.,
delivered the opinion of the Court
The above cases all depend upon the same principles, which were decided by this. Court in the case of the State v. Graves and others, decided at Jackson, at the last May term. We there decided, that notes, given for loan office certificates, borrowed at the loan offices, were recoverable.
The judgment of the Circuit Court must be affirmed, with costs.
[Note. — This cause was taken to the Supreme Court of the United States, and. reversed. See 4 Peters, 431.]